Citation Nr: 1449713	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-43 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired mental disorder other than PTSD.

3.  Entitlement to an increased rating for type 2 diabetes mellitus, currently evaluated as 20-percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967.  He died in August 2013, and the appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina that-in pertinent part, denied service connection for a mental disorder; continued a 20-percent rating for the diabetes mellitus; and, denied a TDIU.  The Veteran appealed all of the determinations of the October 2008 rating decision.  On his November 2009 Substantive Appeal (VA Form 9), however, he specifically limited the perfection of his appeal to the issues noted on the title page.  See 38 C.F.R. §§ 20.200, 202 (2013).  The RO in Indianapolis, Indiana exercises current jurisdiction of the claims file.

The Agency of Original Jurisdiction (AOJ) treated the appellant's application for entitlement to service connection for the cause of death as also an application to be substituted in the Veteran's stead for his perfected appeal.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).  In July 2012, the Veteran filed claims for entitlement to an increased rating for ischemic heart disease (IHD); entitlement to service connection for cerebrovascular accident (stroke) residuals, bilateral total knee replacements, and erectile dysfunction; and, entitlement to special monthly compensation for, aid and attendance of another, adaptive housing, and automobile adaptive equipment.

An August 2013 AOJ letter issued a week prior to the Veteran's death informed him the above listed claims were denied.  Although a Notice of Disagreement (NOD) was not received prior to his death, the claims were still pending at the time of the Veteran's death, as one year had not elapsed since the date he was notified of the decisions.  See 38 C.F.R. § 20.302 (2013); see also Taylor v. Nicholson, 27 Vet. App. 126 (2007).

The August 2013 rating decision also granted entitlement to service connection for hearing loss and tinnitus with assigned initial ratings of 10 percent each, both effective in August 2011.  An October 2013 rating decision granted service connection for the cause of the Veteran's death and denied entitlement to accrued benefits.  In a March 2014 letter, the appellant's representative informed the AOJ she did not wish to file an NOD with the October 2013 rating decision.  In light of this fact, the August 2013 rating decision became final.  See id.

A March 2014 rating decision denied entitlement to accrued benefits for ratings higher than 20 percent for diabetes mellitus-associated neuropathy of each lower extremity higher than 10 percent for each upper extremity.  An April 2014 AOJ letter informed the appellant of the decision.

In a July 2014 letter, the appellant's representative informed the AOJ the appellant desired only to pursue the Veteran's perfected appeal as set forth earlier.  The representative also noted a Board hearing was not requested on the issues.  In light of this fact, the Board deems the Travel Board hearing the Veteran requested on his March 2012 VA Form 9 as withdrawn.  See 38 C.F.R. § 20.702 (2013).

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The June 2014 Supplemental Statement of the Case (SSOC) notes the AOJ reviewed and considered all documents in the Virtual file.  Hence, the Board may also consider the documents in both files while reviewing this appeal.
The Board notes a July 2014 Appellate Brief was submitted by the Service Representative Organization (SRO) the Veteran appointed in November 2007.  The Board notes further, however, that the appellant executed an August 2013 VA Form 21-22 to a different SRO after the Veteran's death.  The latter requested in the July 2014 letter noted above that the Board base a decision on the comments noted in the representative's VA Form 646, Statement of Accredited Representative In Appealed Case.  Hence, the Board finds no reason to again refer the claims file to the appellant's representative for an Appellate Brief.

The issue of entitlement to a TDIU is discussed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  The currently diagnosed anxiety and depressive disorder NOS are causally related to active service.

3.  The Veteran's type 2 diabetes mellitus was manifested by the need for an oral agent, insulin, and restricted diet.  Restriction of activities was not required.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the requirements for entitlement to service connection for anxiety and depressive disorder NOS have been met.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  The requirements for an increased rating for type 2 diabetes mellitus are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.119, Diagnostic Code (DC) 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, a May 2008 AOJ letter provided the Veteran fully time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In addition to obtaining the relevant treatment records, and the records related to Veteran's receipt of Social Security disability benefits, the AOJ also obtained a medical nexus review of the claims file after the Veteran's death.  Neither the appellant nor her representative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

General Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Requirements for Service Connection for PTSD

Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.

VA has implemented DSM-V.  The Secretary, VA, however, has determined DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in June 2014.  Hence, his claim is governed by DSM-IV.

Analysis

Service treatment records note the Veteran's complaints of situational stress and treatment for his reported symptoms.  Entries dated in November 1965 and July 1966 note the Veteran presented with mild depressive symptoms which were diagnosed as acute situational maladjustment on both occasions.  The Veteran noted his history of nervousness on his December 1967 Report of Medical History for his physical examination for separation.  The December 1967 Report of Medical Examination For Separation reflects he was assessed as normal, psychiatrically.  He was deemed physically fit for separation.

The Veteran has reported a number of combat-related stressors.  They included having sustained two combat wounds and having been a prisoner of war (POW) briefly.  The Veteran asserted having been involved in highly classified missions and having been involved in activities that included assassinations.  His records show he did in fact serve in Vietnam from November 1966 to 1967.  The analysis begins, however, with whether the Veteran was in fact diagnosed with PTSD.  The preponderance of the evidence tips towards a negative answer.

The June 2008 VA PTSD examination report reflects the examiner conducted a review of the claims file as part of the examination.  The Veteran reported shrapnel wounds of the neck in 1966, and of the right leg in 1967 during his tour in Vietnam.  He also reported he was captured and held as a POW on two occasions for a period of days and tortured on both occasions.  The Veteran reported constant feelings of depression, poor concentration, and thoughts of death.  He related that he tried to avoid thoughts of Vietnam, but he experienced intrusive thoughts and memories, nightmares, and exaggerated startle response.

The examiner opined that while the Veteran manifested with some PTSD symptoms, his symptomatology did not meet the DSM-IV criteria for a diagnosis of the disorder, as his symptoms did not include the other features of PTSD.  The examiner noted the Veteran obtained a score of 49 on the PTSD checklist, which is below the cutoff score of 50 and inconsistent with a diagnosis of PTSD.

The examiner who provided the medical nexus review opined that there was less than a 50-percent probability that the Veteran had PTSD.

The examiner noted that there were conflicts among the Veteran's providers as to whether he had PTSD.  The examiner specifically noted a July 2007 evaluation specifically structured to test for the disorder.  The evaluation included administering the Minnesota Multiple Personality Inventory II (MMPI-II).  An assessment of all of the gathered information on the Veteran, to include the MMPI-II led the evaluators to question the Veteran's self-reports and consider the prospect that he exaggerated his symptoms.  Further, his profile was only borderline consistent with samples of Vietnam Veterans who had PTSD.  As a result, the evaluators determined that, while the Veteran had some symptoms consistent with PTSD, he did not meet the full criteria for a diagnosis of PTSD.  As a result, he was not accepted for specialized treatment for PTSD, and he was referred back to general Mental Health Services.

Both the examiner who conducted the Compensation and Pension examination in June 2008, and the one who conducted the medical nexus review in June 2014 considered the Veteran's entire file and provided a rationale for their respective opinions.  The Board finds their opinions and rationales are supported by the evidence of record.  Thus, they are probative and adequate for the Board to make a decision.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).

In light of all of the above, as noted, the Board finds the preponderance of the evidence is against the claim for PTSD.  38 C.F.R. §§ 3.303, 3.304(f).

Acquired Mental Disorder Other Than PTSD
 
In addition to the general requirements for service connection set forth earlier, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§  3.307(a), 3.309(a).

Analysis
 
The service treatment records referenced earlier noted the Veteran's repeat complaints of nervousness, which caused frequent headaches.  At one point in July 1966, he reported that if he was not left alone, something would happen; and, he threatened to use force if people in his company tried to push him around.  A July 1966 evaluation noted the examiner opined the Veteran appeared had a depressive reaction the prior evening, and he appeared situationally maladjusted.  On psychiatric evaluation three days later the examiner opined there was no evidence of psychosis, and that the Veteran's symptoms were due to a character and behavior disorder.

The examiner who conducted the June 2008 examination opined the assessments in the service treatment records reflected the inadequacy of the diagnostic system extant in that era.  The examiner opined that in the medical environment of that era, if there was no evidence of psychosis-which meant loss of touch with reality, it must have been a character and behavior disorder.  Although the examiner cautioned that he could not render a definitive diagnosis in retrospect due to the absence of relevant entries in the service treatment records, he interpreted the service treatment records as consistent with the emergence of a stress related anxiety disorder; and concluded that those records gave evidence of an anxiety disorder during military service.

Based on his interview of the Veteran and his clinical findings, to include the sub-PTSD symptoms, the examiner rendered Axis I diagnoses of anxiety disorder and depressive disorder, both NOS.  The examiner noted the Veteran's reports of experiences in Vietnam and difficulty concentrating were related to the anxiety disorder, and the Veteran's significant medical problems contributed to his depression.  Although the examiner did not use the precise terms, the Board reads the examiner's findings and opinion as meaning the Veteran's diagnosed mental disorders were causally related to his active service.

Following the June 2014 medical nexus review, the examiner declined to opine on whether the Veteran had a mental disorder other than PTSD.  He noted that he could only do so on the basis of speculation, in light of his view that the Veteran's self-reports were questionable; and, most of the medical diagnoses of record were in fact based on the Veteran's self-reports.  This opinion weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

In light of the above, the June 2008 positive medical opinion and nexus places the state of the evidence at least in equipoise.  Hence, the Board allows the claim for anxiety and depressive disorders NOS.  38 C.F.R. §§ 3.102, 3.303.

Increased Rating

Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their entire history.  Id.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA must resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA must also evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times during the rating period the Veteran's diabetes may have been more severe than at other times during the course of the claim on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

An October 2004 rating decision granted service connection for diabetes mellitus due to the Veteran's presumptive exposure to herbicides while in Vietnam and assigned an initial 20-percent rating, effective in May 2002.  VA received the Veteran's claim for an increased rating in in July 2012.  A January 2013 rating decision determined there was clear and unmistakable error in the October 2004 decision as it related to the assigned effective date, and assigned an effective date in May 2001.

A 20-percent rating is provided for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40-percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60-percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and, a 100- percent rating is applicable when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

The Veteran was afforded an examination prior to his death.  The October 2012 examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted the Veteran required a prescribed oral hypoglycemic agent and one insulin injection a day for control of his diabetes.  The examiner specifically noted that the Veteran did not require regulation of his activities to control his diabetes.

Further, the examiner noted the Veteran visited his diabetic health care provider less than twice a month.  The Veteran denied any episodes of ketoacidosis or hypoglycemia that required hospitalization.  Neither had the Veteran experienced any weight loss or progressive loss of strength due to his diabetes.

The criteria for the 40-percent rating criteria are worded in the conjunctive; hence, that rating is warranted if each element, including regulation of activities, is present.  Camacho v. Nicholson, 21 Vet App 360 (2007).   Medical evidence is required to show regulation of activities.  The VA examination shows that regulation of the Veteran's activities was not medically indicated, and the treatment records do not contradict the examiner's opinion.  In fact, and April 2008 examination report notes the Veteran's reduced activity level was secondary to his bilateral total knee replacements.  As such, the Veteran did not meet the criteria for a rating higher than 20 percent.  38 C.F.R. §§ 4.1, 4.10, 4.119, DC 7913.

An April 2005 rating decision granted service connection for peripheral neuropathy of each upper and lower extremity as due to diabetes mellitus and rated it at 20 percent for each lower extremity, and 10 percent for each upper extremity.  The Board also notes the Veteran's peripheral neuropathy also restricted his ability to walk and stand due to the pain and other symptoms, which is reflected in the assigned rating for that disability.

The Board notes that the Veteran's diabetes mellitus and its associated symptomatology were evaluated using the schedular rating criteria, as set forth above.  No manifestations outside of those contemplated by the rating schedule have been reported.  Hence, his disability picture was not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims for service connection for PTSD and entitlement to an increased rating for diabetes, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to service connection for PTSD for purposes of accrued benefits is denied.

Entitlement to service connection for an acquired mental disorder other than PTSD, including anxiety and depressive disorder NOS, for purposes of accrued benefits is granted.

Entitlement to an increased rating for type 2 diabetes mellitus for purposes of accrued benefits is denied.


REMAND

The AOJ must assign an evaluation of the acquired mental disorder in the first instance, before the Board can adjudicate the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1.  After assignment of an initial evaluation of the Veteran's acquired mental disorder, the AOJ should review the Veteran's claim for a TDIU de novo.

2.  If the decision on the TDIU issue remains in any way adverse to the appellant, the AOJ should issue a SSOC. 

The case should thereafter be returned to the Board, if in order and if the appellant does not withdraw the appeal.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


